Argued March 18, 1929.
Carl Kegler died May 6, 1925, solely as the result of an accident. He held a $2,500 life policy in the Ætna Life Insurance Company, which provided for double indemnity in case of accidental death. The insurance (here $5,000) was made payable to "Helen M. K. Kegler, wife of the insured if she survives the insured; otherwise, *Page 316 
to the insured's executors, administrators or assigns." Mr. Kegler's administrator brought suit on the policy, which the company was willing to pay, but, inasmuch as Mrs. Kegler's administrator also claimed the fund, it obtained leave to pay the same into court, where an issue was framed between the administrators of the two estates. The sole question is as to whether the wife survived the husband. The trial judge, being of the opinion that the evidence would not support a finding that she did, directed a verdict for the plaintiff the husband's administrator. Thereafter, upon a hearing in banc, a majority of the court, being the two judges who did not sit at the trial, found there was sufficient evidence to require a submission of the question to a jury and made an order granting a new trial; therefrom plaintiff brought this appeal.
The trial court filed a certificate that the sole ground for making the order was the legal conclusion that there was submissible evidence in favor of the defendant in the issue and that otherwise it would not have been made. In view of this certificate we may properly review the legal question raised. See Jones v. Pennsylvania Railroad Company, 289 Pa. 424; Grossman v. Bessemer  Lake Erie R. R., 289 Pa. 169; Class 
Nachod B. Co. v. Giacobello, 277 Pa. 530; Feite v. Goll, Exrx.,285 Pa. 151.
By a careful study of the record we are led to the conclusion that the verdict in favor of Mr. Kegler's administrator was rightly directed and that the granting of a new trial on the ground stated was error. The wife was entitled to the fund only in the event that she survived her husband and admittedly the burden of proving that fact rested upon her administrator. The authorities to that effect are practically uniform. See Sweeney's Estate, 78 Pa. Super. 417; Gillespie's Estate, 24 Pa. Dist. R. 376, and cases cited in these opinions; also Carpenter v. Severin (Ia.), 43 A.L.R. 1340 and note, p. 1348. *Page 317 
The Keglers occupied the third floor of the brick building known as No. 2018 Monongahela Avenue, Swissvale Borough, Allegheny County, and slept in a bed in the rear end of the building. Adjoining, was a one-story frame building occupied as a fruit store. Shortly after 12 o'clock on the morning of May 6, 1925, an explosion occurred in the fruit store of such violence and intensity as to wreck not only that building but also the three-story brick building above mentioned, demolishing three of its four walls and causing the death of seven people, who were sleeping therein. All of them, including the Keglers, were buried in the ruins. Fire broke out at once and it was some hours before the bodies could be extricated; those of Mr. and Mrs. Kegler were found on the adjoining property. Neither he nor she was seen nor, so far as appears, heard after the first shock and whether either survived the other or the explosion is not known. There was evidence that for eight or ten minutes following the explosion unidentified female voices were heard emanating from the ruins, but as three other women perished there that proves nothing as to Mrs. Kegler. There was also evidence that a female voice was heard apparently near the place where her body was found, but as another woman's body was found close by it is impossible to determine which voice it was, if either. There was evidence that when the bodies were recovered Mr. Kegler's head was burned more than that of his wife, but when this burning occurred or that it caused the death of either does not appear. There is also evidence indicating that when Kegler's body was recovered, the back of his head was crushed. Whether that was caused by the explosion or later during the fire is not clear. Furthermore, it does not appear that this caused his death or that it occurred during his life or that of his wife.
Where, as here, two perish in a common disaster there is no presumption as to survivorship. While it may be shown by circumstantial evidence, like any other fact, yet the circumstances must be such as to satisfy reasonably *Page 318 
well balanced minds of the existence of the fact sought to be established. See King et ux. v. Darlington Brick  Mining Co.,284 Pa. 277; Flucker v. Carnegie Steel Co., 263 Pa. 113; Dannals v. Sylvania Township, 255 Pa. 156; Madden v. Lehigh Val. R. R. Co., 236 Pa. 104; Tucker v. Pittsburgh, etc., Ry. Co., 227 Pa. 66. In the instant case the circumstances are so uncertain as to afford no basis for a conclusion, beyond a possible surmise. The rule is stated by Judge LINN, speaking for the Superior Court, in Sweeney's Estate, supra, to the effect, that in the absence of substantial evidence warranting a definite conclusion as to survivorship of those perishing in a common disaster, they will be treated as dying at the same instant and property rights adjudged accordingly. A like conclusion is stated by the late Judge IRWIN, in an exhaustive opinion in Gillespie's Estate, supra. McGowin v. Menken,119 N.E. 877, 223 N.Y. 509, states that, "In case of the death of two or more persons in a common disaster, there is no presumption either of survivorship or simultaneous death; and under an insurance policy, where a wife was to get the proceeds, if living on the death of her husband, otherwise to the husband's representatives, the burden was upon the representative of the wife to show that she survived the husband." To like effect see Fuller v. Linzee, 135 Mass. 468. See also Hildenbrandt v. Ames et al., 27 Tex. Civ. App. 377,66 S.W. 128. The latter case holds that slight circumstances as to survivorship are insufficient to meet the burden of proof resting upon the wife's legal representatives. The cases cited for appellee from other jurisdictions are distinguishable on their facts from the instant case and do not seem to require special discussion. At most there is here only a scintilla of evidence, which cannot be submitted to a jury: Cunningham et al. v. Smith's Admr., 70 Pa. 450; Howard Express Company v. Wile, 64 Pa. 201. "The preliminary question of law for the court is, not whether there is literally no evidence, or a mere scintilla, but whether there is any *Page 319 
that ought reasonably to satisfy the jury that the fact sought to be proved is established. If there is evidence from which the jury can properly find the question for the party on whom the burden of proof rests, it should be submitted: if not, it should be withdrawn from the jury": Hyatt v. Johnston, 91 Pa. 196.
The order granting a new trial is reversed and the record is remitted that judgment may be entered for the plaintiff on the verdict.